Citation Nr: 0725827	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in November 2005.

In September 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hypertension is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's 
hypertension has not been secondarily caused by or aggravated 
by any service-connected condition.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
August 2003, July 2004 and November 2005.  The United States 
Court of Appeals for Veterans Claims, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided to the 
veteran in a Supplemental Statement of the Case (SSOC) dated 
April 2007.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  In his 
September 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that an employment examination 
conducted for a previous employer shortly after he left 
active service revealed high blood pressure.  He did not 
respond to a November 2005 request for additional information 
regarding that evidence.  Absent the veteran's authorization 
for VA assistance in obtaining this information, the RO has 
fulfilled its duties under the VCAA.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination of the issue 
addressed in this decision.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

In this case, the service medical records are negative for 
treatment of hypertension.  The April 1972 examination for 
the purpose of separation from service included a systolic 
blood pressure reading of 140 and a diastolic blood pressure 
reading of 80 and did not include a diagnosis of 
hypertension.  Although the veteran has reported combat 
experience, there are no claims that this disorder is 
associated with any combat-related injury and no report of 
any treatment for hypertension while he was on active duty.  
The first medical report of hypertension in the record is an 
August 1996 VA treatment note stating that the veteran had 
quit taking his blood pressure medication 6 months earlier as 
it caused his feet to swell.

A July 2002 VA Compensation and Pension examination report 
included a diagnosis of mild hypertension.  The physician 
noted that the veteran had diabetes mellitus, type II, with 
no clinical findings of any significant complications.  
Following the examination, the RO granted entitlement to 
service connection for diabetes mellitus, type II.  

In December 2003, the veteran provided a statement indicating 
that Dr. Teel had treated him for hypertension in the mid 
1990s.  He also provided the label from a prescription 
medicine bottle dated October 20, 1995, as proof that he was 
prescribed medication in the mid 1990s.

At his September 2005 hearing before the undersigned Veterans 
Law Judge the veteran testified that he had received a 
diagnosis of hypertension within months of leaving active 
duty.  No additional evidence was provided in support of that 
assertion.

Following a VA medical examination in October 2006, the 
physician concluded that the veteran suffered from 
hypertension of the essential variety.  He explained that 
this form of hypertension was not due to any other disorder, 
was not caused by his military service activities, and was 
not secondary to his diabetes mellitus.  In a February 2007 
addendum, the examiner reported that he had reviewed the 
claims file and reiterated that the veteran's hypertension 
was a primary disorder and was not aggravated by military 
service or any service-connected disorder.  It was further 
noted that hypertension had not been found to be secondary to 
diabetes by any medical authority as indicated in standard 
textbooks such as Harrison's Textbook of Medicine.

Analysis

Based upon the evidence of record, the Board finds the 
veteran's hypertension was not incurred as a result of an 
established event, injury, or disease during active service.  
Although the veteran contends that discharge examination 
findings including a systolic blood pressure reading of 140 
and a diastolic blood pressure reading of 80 demonstrate high 
blood pressure at that time, the Board notes his claim is not 
supported by the available medical evidence.  In fact, 
according to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90..  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2006).  

The Board recognizes that the veteran reported he was 
diagnosed with hypertension within months after leaving 
active duty.  VA's attempts to get information concerning 
those records from the veteran, however, were unsuccessful.  
Without additional supporting documentation, the Board finds 
the veteran's claims to a diagnosis of hypertension within 
one year of leaving the service to be of no probative value.  
The Board further finds the etiology opinions provided in the 
October 2006 VA examination report and the February 2007 VA 
examination report addendum persuasive as to the absence of 
any nexus to service for hypertension.  According to the 
evidence of record, the initial diagnosis of the claimed 
disorder was provided many years after the veteran left 
active service.

The Board also finds the veteran's hypertension was not 
incurred or aggravated by his service-connected diabetes.  It 
is significant to note that as proof of his hypertension the 
veteran submitted a prescription label from a bottle of 
medication dated October 1995.  That label pre-dates the 
first medical diagnosis of diabetes of record.  Additionally, 
the etiology opinion provided in the February 2007 VA 
examination report addendum negating the connection of the 
veteran's hypertension and diabetes is considered to be 
persuasive.  There is no competent or probative evidence 
linking the veteran's hypertension to a service-connected 
disability.

While the veteran may believe his hypertension was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


